DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al., hereinafter “Vondrell”, (US 2018/0305036) in view of Caruel (US 2016/0017751).
Regarding claim 1, Vondrell discloses a power plant for a hybrid electric aircraft (Abstract), the power plant comprising: at least one electric propulsor (paragraph [0006]) having a nacelle (138) housing a fan (104) for generating thrust for the aircraft; a generator (56) for supplying power to the at least one electric propulsor (paragraph [0052]); at least one combustion engine (paragraph [0054]) operatively connected to the generator; a heat exchanger (332) connected in heat exchange relationship with both the generator and the at least one combustion engine (paragraph [0055]).
Vondrell fails to disclose that the heat exchanger is provided at an outer duct wall of the nacelle of the at least one electric propulsor. However, Caruel discloses a heat exchanger (26) to cool an aircraft engine wherein the heat exchanger is provided at an outer duct wall of the nacelle (Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the In re Japikse, 86 USPQ 70.
Vondrell as modified by Caruel, more specifically Vondrell, discloses that the combustion engine is liquid cooled (fluid coolant, Vondrell), and wherein the heat exchanger is a liquid-air heat exchanger.  Vondrell as modified by Caruel fails to teach that the at least one combustion engine comprises an internal combustion engine (ICE) having a variable volume combustion chamber. Examiner takes Official Notice that variable volume internal combustion engines are very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a variable volume internal combustion engine in order to increase fuel efficiency.
Regarding claim 3, Vondrell as modified by Caruel teaches an electric power source but fails to disclose a battery pack for supplying power to the at least one electric propulsor. Examiner takes Official Notice that battery packs are very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a battery pack to power the electric propulsor in order to provide a power source that’s interchangeable and allows for extended runtimes.
Regarding claim 4, Vondrell as modified by Caruel discloses that the at least one combustion engine comprises a gas turbine engine and an internal combustions engine (ICE) (paragraph [0048], Vondrell), and wherein the heat exchanger is exposed to ambient air (paragraph [0075], Caruel) and is in heat exchange relationship with the generator, the battery pack and the ICE to dissipate combined heat therefrom into the ambient air (inherent in Vondrell as modified by Caruel).  
Regarding claim 5, Vondrell as modified by Caruel, more specifically Caruel, discloses that the heat dissipated by the heat exchanger is routed to an inlet lip of the nacelle of the at least one electric propulsor to perform a de-icing function (paragraph [0108] and Fig. 2).  
.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant states that Vondrell does not mention or suggest that the heat exchangers 332 are connected in heat exchange relationship with the combustion engine and that the heat exchanger is connected in heat exchange relationship with the electric line 316 and the electric components and not with the combustion engine. However, Vondrell states in paragraphs [0072] that the electric power source includes the combustion engine and the electric generator. Paragraph [0073] further discloses that the electric line 316 extends between the electric power source and the propulsion system, which shows that they are in heat exchange relationship with each other.
Applicant further argues that the amount of heat rejected by the power plant in Caruel is insignificant compared to the heat dissipated by a hybrid electric power plant. However, the Caruel reference is used to teach the heat exchanger being provided at an outer duct wall of the nacelle and not for any specific heat dissipation load.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642